981 So.2d 1239 (2008)
Paul WILNER, Petitioner,
v.
DNC TRAVEL HOSPITALITY and Gallagher Bassett Services, Inc., Respondents.
No. 1D08-0637.
District Court of Appeal of Florida, First District.
May 15, 2008.
L. Barry Keyfetz of L. Barry Keyfetz, P.A., Miami, for Petitioner.
Edward D. Schuster of Massey, Coican & Schuster, L.L.C., Fort Lauderdale, for Respondents.
PER CURIAM.
Finding that the Judge of Compensations Claims erred in denying the parties' joint motion to consolidate, we grant the petition for writ of certiorari, quash the *1240 order on review and remand the cause for further proceedings.
BARFIELD, WOLF, and HAWKES, JJ., concur.